Citation Nr: 1327641	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  08-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1942 to June 1947.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Regional Office (RO).  The case was previously before the Board in July 2011 and again in October 2012, when it was remanded for additional development of the record and/or to ensure due process.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further on his part action is required.


REMAND

At the outset, the Board notes that at the hearing before the undersigned it was noted that the Veteran's ability to participate in the development of the record has been impaired by adverse effects of the aging process.  The Board acknowledges a heightened duty to assist him under the circumstances.  

Service personnel records reflect that the Veteran reported to the USNAB, Espiritu Santo, New Hebrides on July 8, 1942, and apparently remained at that station until December 1943.  At the June 2011videoconference hearing before the undersigned, the Veteran testified that while stationed at Espiritu Santo, New Hebrides he was transporting heavy equipment, he was and was thrown into the air and landed on his back.  He indicated that for three days following that incident he received treatment at a service medical facility on Espiritu Santo.  The record did not include records of such treatment, and the Board's October 2012 remand, noting that there had not been a response to a request for records from the service medical facility at Espiritu Santo and the critical nature of any such records, sought exhaustive development for such records.   
An RO search found a listing of World War II hospitals that showed that the 25th Evac hospital was activated on Espiritu Santo on 18 Aug. 1942.  The RO then sought from the National Personnel Records Center (NPRC) the Veteran's active duty inpatient clinical records at the 25th Evac on Espiritu for the period from December 1, 1943 to December 31, 1943.  NPRC responded that their index of retired records did not list the 25th Evac Hospital for 1943.  The RO then made a finding of unavailability of the records sought, and returned the case to the Board. 

The development described above was less than the exhaustive development requested in, and is nonresponsive to, the Board's October 2012 remand.  Specifically, the listing of World War II hospitals (which has been incorporated in the Veteran's claims file) shops that the 31st General Hospital was activated on Espiritu Santo on June 1, 1943.  Consequently, the RO's request for records of the Veteran's treatment on Espiritu Santo in late 1943 should have, at the least, encompassed that facility.  Nothing in the record indicates this was done.  Consequently, a remand for corrective action is necessary.

The Board notes that this case has been advanced on the Board's docket based on the Veteran's age (89), and that regrettably this remand will result in further delay.  Incomplete development on remand does not expedite the process.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should arrange for an exhaustive search for any (and all) records pertaining to treatment of the Veteran at the 31st General Hospital (activated June 1, 1943) on Espiritu Santo in the latter part of 1943.  The search should include any records storage facility where such records may have been retired.  If such records cannot be located, it should be so noted in the record, and the scope of the search should be described for the record.
2.  The RO should arrange for any further development suggested by any records found on remand (e.g., a VA examination to secure a nexus opinion, if indicated).  The RO should then readjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

